Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 04/29/2021. 
Claims 1-18 are pending and presented for examination. 

Priority
This application claims priority to foreign application. At least two applications with the same number is filed with two different dates. For example, the record states that IN202041020104 was filed 05/13/2020 and 04/07/2021. Therefore, the priority date for this application cannot be determined. For purpose of examination, the priority date of this application is 04/29/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites one or more network status parameters…climate condition information of the network, information related to daily events and occasions in the network and day information of a transmission of data packets. It is unclear what this variables are. The specification does not particularly describe or provide examples of what they might pertain to. As such, the claim is indefinite. Similar issues exists with claim 8, 14. Claim 18 is rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (WO 2019/104624 A1, cited in IDS).
Regarding claims 1, 7, 13, Shi discloses a method for managing, by a network node, resources in a network, a non-transitory computer readable medium or a network node, the method or the network node comprising: 
a memory (par. 0017); and a processor communicatively coupled to the memory (par. 0017), the processor configured to:
determining a predefined number of repetitions of data packets for receiving the data packets from a user equipment (UE) associated with the network node (fig. 2, 210, discloses setting a first number repetitions, see also par. 0049); 
estimating, based on one or more network status parameters, a minimum number of repetitions required for successfully decoding the data packets received from the UE, wherein the minimum number of repetitions is determined in out of the predefined number of repetitions (see par. 0042, discloses based on parameter such as channel condition, determining repetitions from the plurality of repetitions, see also table 1, see also par. 0054, discloses repetition level for successfully decoding, the variable is based on detection latency or power consumption); 
decoding the data packets within the minimum number of repetitions (see par. 0046, 0053, discloses decoding the data packets with minimum number of repetitions); and 
releasing one or more resources allocated for remaining number of repetitions in the network (see fig. 2, 240, making remaining resources available to be used by other terminals).

Regarding claims 2, 8, 14, Shi discloses the method wherein the one or more network status parameters comprise at least one of a transmission time of the data packets, a base station (BS) identification (BSID), a transmission frequency of the data packets, day information of a transmission of the data packets, a location of the network node, density and distribution of network traffic in the network, climate condition information of the network, information of the UE, a type of data packets, or network measurements and information related to daily events and occasions in the network (see 0049, discloses determining repetition level based on channel condition, which is a result of network measurement).

Regarding claims 4, 10, 16, Shi discloses the method further comprising allocating the one or more resources released from the remaining number of repetitions to at least one of a long-term evolution (LTE) and 5G UE or one or more secondary wireless UEs using a narrowband IoT mechanism that is different from the UE (par. 0010, 0033, discloses network from different technologies including LTE, LTA).

Regarding claim 5, 12, 18, Shi discloses the method wherein the UE is a low power device (see par. 0004, discloses NB-IoT is a technology designed for low energy consumption MTC, par. 0036, discloses UE to be an MTC). 

Regarding claim 6, 11, 17, Shi discloses the method further comprising decoding the data packets after each transmission time interval (TTI) corresponding to a predefined subframe (see par. 0081, discloses scheduling to be performed on TTI basis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Bedekar (WO 2020/040723 A1, cited in IDS).

Regarding claim 3, 9, 15, Shi fails to disclose but Bedekar discloses the method wherein estimating the minimum number of repetitions is obtained from a pretrained neural network configured in a resource management system, and the pretrained neural network predicts the minimum number of repetitions based on the one or more network status parameters (see page 25, lines 27-30, using the initialized neural network, controller 604 then can input, into the neural network, the data received from the RAN 606 for a particular cell in the RAN 606 to generate a selection of an optimal MCS and/or repetition rate for transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify to include a pretrained neural network as described by Bedekar. 
The motivation for doing so would be to allow utilizing real time parameters to predict the repetition level to avoid wasting of resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ying et al. (US 2019/0053211) – describes configuring a UE with a number of repetitions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466